Citation Nr: 1636881	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for left knee degenerative arthritis.

2.  Entitlement to service connection for a lumbar spine disability, including as secondary to left knee degenerative arthritis.

3.  Entitlement to service connection for a bilateral hip disability, including as secondary to left knee degenerative arthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left knee degenerative arthritis and assigned a 20 percent rating effective June 29, 2010.  The RO also denied service connection for a lumbar spine condition and a bilateral hip condition, and denied a TDIU.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A copy of the hearing transcript is of record.

The issue of entitlement to an initial rating higher than 20 percent for left knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Lumbar spine degenerative arthritis is etiologically related to service-connected left knee degenerative arthritis.

2.  Bilateral hip strain is etiologically related to service-connected left knee degenerative arthritis.

3.  During his April 2016 hearing, the Veteran withdrew his claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for service connection for bilateral hip strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  

3.  The criteria are met for withdrawal of the claim for a TDIU.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran has asserted that he has lumbar spine and bilateral hip disabilities which are secondary to his service-connected left knee condition.  A March 2011 VA examination diagnosed degenerative arthritis of the lumbar spine and bilateral hip strain.  Therefore, current disabilities have been established for both the low back and the bilateral hips.

Moreover, the Veteran submitted several private opinions in April 2016 which collectively note that his left knee condition caused an abnormal gait pattern which put excessive stress on his bilateral hips and back, and that it was not unusual for knee pain to cause referral pain and other problems in the hips and back.  Notably, VA records from August 2010 document a mildly antalgic gait with a somewhat shorter stride length on the left side.

The March 2011 VA examiner was asked to comment on the relationship, if any, between the Veteran's service-connected left knee condition and his lumbar spine and hip disabilities.  However, he could not opine as to whether the spine and hip conditions were caused were caused or aggravated by the left knee because such knowledge was not available in the medical literature and there was no consensus expert opinion on the matter.  Because this opinion is speculative in nature, it provides neither positive nor negative evidence with respect to the issue of service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

As the April 2016 private opinions support a causal link between the Veteran's service-connected left knee and his lumbar spine and hip conditions, the evidence is at least in equipoise, and service connection is appropriate.

These awards of service connection represent full grants of the benefits sought on appeal, and therefore any error in VA's duties to notify or assist was not prejudicial to the Veteran and will not be addressed.

II.  Withdrawn Claim

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn, except for appeals withdrawn on the record at a hearing. 

In this case, the Veteran withdrew his claim for a TDIU on the record at his April 2016 hearing.  See April 2016 Hearing Transcript at 2.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for its withdrawal.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105 (d).


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for bilateral hip strain is granted.

The claim for a TDIU is dismissed.


REMAND

With respect to the Veteran's claim for a higher initial rating for his left knee, additional development is necessary.  Specifically, the Veteran's last VA examination for his knee was in November 2011.  Recently submitted private treatment records show he underwent a total knee replacement in June 2016.  Therefore, a new examination is necessary in order to obtain an assessment of the severity of his knee condition following his surgery.  As the claim is being remanded, his most recent VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from May 2016 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee degenerative arthritis.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  

That examination should record the results of range of motion testing  for pain on both active and passive motion in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups, if applicable.

The examiner should also assess the stability of the left knee, and identify whether any locking, effusion, subluxation, dislocation, or ankylosis is present. 

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Following completion of the above, readjudicate the Veteran's claim for a higher initial rating for left knee degenerative arthritis, to include consideration of 38 C.F.R. § 4.30 for convalescence following the Veteran's left knee replacement.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


